concurring in part and dissenting in part.
I agree with the majority’s reversal of the judgment of the district court, but would remand, rather than direct that the Union be stayed from seeking arbitration against Lerner in his individual capacity.
The district court concluded that “[t]he clear and indisputable language” of the certificate of authorization imposed liability upon Lerner. My colleagues read the certificate as pointing just as inexorably to the opposite conclusion. It seems to me, however, that this badly drafted document is ambiguous, and the underlying agreement only adds to the confusion.
The certificate refers to “[tjhe undersigned” as “he” on three occasions, and alludes twice to “his membership.” The underlying agreement purports in section 36 to bind the officers and directors of each corporate employer individually, and in section 14(e) to bar any officer or partner of a corporate employer from having any interest in a nonunion shop “producing items within the jurisdiction of the Union.” I note also that of the five characteristics of Paribas Properties, Inc. v. Benson, 146 A.D.2d 522, 586 N.Y.S.2d 1007 (1st Dept.1989), specified by the majority as providing “overwhelming evidence of the signatory’s intention to assume personal liability” in that case, every one is substantially replicated here except the inclusion of the signatory’s name in the text of the agreement.
As we said in Bank of America Nat’l Trust & Sav. Ass’n v. Gillaizeau, 766 F.2d 709, 715 (2d Cir.1985): “Where contract language is ambiguous, the differing interpretations of the contract present a triable issue of fact. Summary judgment is therefore inappropriate.” See also Rothenberg v. Lincoln Farm Camp, Inc., 755 F.2d 1017, 1019 (2d Cir.1985) (where contractual language is susceptible of two fairly reasonable interpretations, summary judgment improper). I regard this rule as operative here, and therefore respectfully dissent from the majority’s opinion insofar as it directs pretrial judgment for Lerner.